Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 1, 2008,
by and between National Retail Properties, Inc., with its principal place of
business at 450 South Orange Avenue, Suite 900, Orlando, Florida 32801 (the
“Company”), and Christopher P. Tessitore, residing at the address set forth on
the signature page hereof (“Executive”).
     WHEREAS, Executive is party and subject to an existing Employment
Agreement, dated January 2, 2007 with the Company (the “Existing Employment
Agreement”);
     WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company; and
     WHEREAS, the Company and Executive desire to terminate the Existing
Employment Agreement and enter into this Agreement, which sets forth the terms
and conditions of Executive’s continuing employment by the Company.
     Accordingly, the parties hereto agree as follows:
     1. Term. The Company hereby employs Executive, and Executive hereby accepts
such employment, for a term (as the same may be extended, the “Term”) commencing
as of the date hereof and continuing until January 2, 2011, unless terminated
earlier in accordance with the provisions of Section 4. On January 2, 2011, the
Term shall automatically be extended for successive two-year periods in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either party notifies the other party of non-renewal in
writing, in accordance with Section 8, 180 days prior to the expiration of the
initial period or any subsequent renewal period.

 



--------------------------------------------------------------------------------



 



     2. Duties. During the Term, Executive shall be employed by the Company as
Executive Vice President and General Counsel of the Company, and, as such,
Executive shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer of the
Company, which duties shall not be materially inconsistent with the duties
performed by executives holding similar offices with real estate investment
trusts. Executive shall devote substantially all of his business time and effort
to the performance of his duties hereunder, except that Executive may devote
reasonable time and attention to civic, charitable, business or social
activities so long as such activities do not interfere with Executive’s
employment duties. Executive shall comply with the policies, standards, and
regulations established from time to time by the Company.
     3. Compensation.
          3.1 Salary. For purposes of this Agreement, a “Contract Year” shall
mean each calendar year during the Term. During the first full Contract Year of
the Term, the Company shall pay Executive a base salary at the rate of
$215,000.00 per annum (beginning January 1, 2009), in accordance with the
customary payroll practices of the Company applicable to senior executives, but
not less frequently than monthly. The Compensation Committee of the Board shall
review Executive’s base salary each Contract Year during the Term and may
increase such amount as it may deem advisable (such salary, as the same may be
increased, the “Annual Salary”).
          3.2 Bonus and Incentive Compensation. Executive will be entitled to
participate in the Company’s Annual Bonus Program (the “Bonus Plan”) as follows:

2



--------------------------------------------------------------------------------



 



          (a) Annual Bonus Compensation. Executive shall be eligible to receive
a bonus each Contract Year (“Annual Bonus”) as the Compensation Committee of the
Board of Directors shall determine. Executive’s Annual Bonus shall be determined
in accordance with the Company’s executive compensation policies as in effect
from time to time during the Term and shall be based, in part, on his achieving
his individual performance goals for the year and, in part, on the Company’s
achieving its performance goals for the year.
          (b) Equity Incentive Awards. Executive shall be eligible to
participate each Contract Year in the Company’s equity incentive plans pursuant
to the Company’s 2007 Performance Incentive Plan or such other plans or programs
as the Compensation Committee shall determine.
          3.3 Benefits — In General. Except with respect to benefits of a type
otherwise provided for under Section 3.4, Executive shall be permitted during
the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, retirement plans, fringe benefit programs and
similar benefits that may be available to other senior executives of the Company
generally, on the same terms as such other executives, in each case to the
extent that Executive is eligible under the terms of such plans or programs.
          3.4 Specific Benefits. Without limiting the generality of Section 3.3,
the Company shall make available to Executive the fringe benefits set forth on
Attachment “A” to this Agreement. Executive shall be entitled to 20 days of paid
time off (“PTO”) per Contract Year. Unless otherwise required by law, no more
than 10 days of unused PTO may be carried forward (on a “first-in, first-out”
basis) to the immediately following year (but not thereafter).
          3.5 Expenses. The Company shall pay or reimburse Executive for all
ordinary and reasonable out-of-pocket expenses incurred by Executive during the
Term in the

3



--------------------------------------------------------------------------------



 



performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company.
     4. Termination of Employment.
          4.1 Termination upon Death or Disability. If Executive dies during the
Term, the obligations of the Company to or with respect to Executive shall
terminate in their entirety except as otherwise provided under this Section 4.1.
If Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none, if Executive by virtue
of ill health or other disability is unable to perform substantially and
continuously the duties assigned to him for at least 120 consecutive or
non-consecutive days out of any consecutive 12-month period), the Company shall
have the right, to the extent permitted by law, to terminate the employment of
Executive upon notice in writing to Executive; provided that the Company will
have no right to terminate Executive’s employment if, in the reasonable opinion
of a qualified physician acceptable to the Company, it is substantially certain
that Executive will be able to resume Executive’s duties on a regular full-time
basis within 30 days of the date Executive receives notice of such termination.
Upon death or other termination of employment by virtue of disability in
accordance with this Section 4.1, Executive (or Executive’s estate or
beneficiaries in the case of the death of Executive) shall have no right to
receive any compensation or benefit hereunder on and after the effective date of
the termination of employment other than (i) Annual Salary and other benefits
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination); (ii) a cash payment equal to the prorated portion of the Annual
Bonus at the “target” level for the Contract Year or partial Contract Year

4



--------------------------------------------------------------------------------



 



in which Executive’s employment hereunder terminates; (iii) elimination of any
exclusively time-based vesting conditions on any restricted stock, stock option
or other equity awards in the Company he had been granted which he then
continues to hold, to the extent then unvested (it being expressly understood
and agreed that any performance-based vesting conditions (whether or not in
tandem with such time-based vesting conditions) will continue in effect in
accordance with their terms, except as may otherwise be provided to the contrary
in the applicable award agreements); (iv) in the event of Executive’s death,
(A) a cash payment equal to two months of Executive’s Annual Salary payable no
later than 10 days after such termination, and (B) continuation to Executive’s
spouse and dependents of fully paid health insurance benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) during the one year
following the date of termination; and (v) Executive (or, in the case of his
death, his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.
          4.2 Termination by the Company for Cause; Termination by Executive
without Good Reason.
          (a) For purposes of this Agreement, “Cause” shall mean Executive’s:

  (i)   conviction of (or pleading nolo contendere to), or an indictment or
information is filed against Executive and is not discharged or otherwise
resolved within 12 months thereafter, and said indictment or information charged
Executive with a felony, any crime of moral turpitude, fraud or any act of
dishonesty or any crime which is likely to result in material injury, either
monetarily or otherwise, to the Company or any of its majority-owned
subsidiaries;     (ii)   the continued failure by Executive substantially to
perform his duties or to carry out the lawful written directives of the Board of
Directors;

5



--------------------------------------------------------------------------------



 



  (iii)   material breach of a fiduciary duty, including disclosure of any
conflicts of interests that are known to Executive, or with reasonable diligence
should be known, relating to Executive’s employment with the Company, or
otherwise engaging in gross misconduct or willful or gross neglect (in
connection with the performance of his duties) which is materially injurious,
either monetarily or otherwise, to the Company or any of its majority-owned
subsidiaries; or     (iv)   material breach of any of Section 6 or any other
provisions of this Agreement

provided, that the Company shall not be permitted to terminate Executive for
Cause except on written notice given to Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or
(iv) above. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause under clause (ii) or (iv) above unless the Company
provided written notice to Executive setting forth in reasonable detail the
reasons for the Company’s intention to terminate for Cause, Executive has been
provided the opportunity, together with counsel, not later than 14 days
following such notice to be heard before the Board and Executive failed within
30 days (or, if later, five business days after such hearing) to cure the event
or deficiency set forth in the written notice.
          (b) The Company may terminate Executive’s employment hereunder for
Cause, and Executive may terminate his employment at any time upon 60 days prior
written notice to the Company. If the Company terminates Executive for Cause, or
Executive terminates his employment and the termination by Executive is not
covered by Section 4.3, (i) Executive shall receive Annual Salary and other
benefits (but, in all events, and without increasing Executive’s rights under
any other provision hereof, excluding any Annual Bonus not yet paid) earned and
accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment), and (ii) Executive

6



--------------------------------------------------------------------------------



 



shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment, or any other rights hereunder.
          4.3 Termination by the Company without Cause; Termination by Executive
for Good Reason.
          (a) For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by Executive:

  (i)   a material reduction in Executive’s position, authority, duties or
responsibilities;     (ii)   a reduction in Annual Salary of Executive;    
(iii)   the relocation of Executive’s office to more than 50 miles from the
Company’s principal place of business in Orlando, Florida;     (iv)   the
Company’s material breach of this Agreement; or     (v)   the Company’s failure
to obtain an agreement from any successor to the business of the Company by
which the successor assumes and agrees to perform this Agreement.

Notwithstanding the foregoing, Good Reason under clause (i), (ii), (iii) or
(iv) above shall not be deemed to exist unless notice of termination on account
thereof (specifying a termination date no later than 15 days from the date of
such notice) is given by Executive to the Company no later than 30 days after
the time at which Executive first becomes or should have become aware of the
event or condition purportedly giving rise to Good Reason; and, in such event,
the Company shall have 30 days from the date notice of such a termination is
given to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.
          (b) The Company may terminate Executive’s employment at any time for
any reason or no reason upon 30 days’ prior written notice to Executive and
Executive may terminate Executive’s employment with the Company for Good Reason.
If the Company terminates

7



--------------------------------------------------------------------------------



 



Executive’s employment and the termination is not covered by Sections 4.1, 4.2
or 4.4 or
Executive terminates his employment for Good Reason:

  (i)   Executive shall (subject, in the case of the following clauses (C), (D),
(E) and (H), to Executive’s delivery of a general release reasonably acceptable
to the Company which shall have become irrevocable) be entitled to:

  (A)   any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;     (B)   reimbursement under this Agreement for
expenses incurred but unpaid prior to the termination of employment;     (C)   a
cash payment equal to 200% of Executive’s Annual Salary, payable in equal
installments over a 12–month period in accordance with the Company’s usual and
customary payroll practices, commencing on the first payday following
Executive’s termination; provided, however, that, in the event of such a
termination upon or after a Change of Control, such payment shall be paid to
Executive in a single sum no later than 10 days following delivery of the
release referenced above and the release having become irrevocable; and
provided, further, that no payments shall be made less than six months after
termination to the extent required to comply with Section 409A of the Code (in
which case any payments deferred under this provision shall be paid upon the
six-month anniversary of termination);     (D)   a cash payment equal to 200% of
Executive’s average Annual Bonus for the three Contract Years immediately
preceding the date of termination, payable in equal installments over a 12-month
period in accordance with the Company’s usual and customary payroll practices,
commencing on the first payday following Executive’s termination; provided,
however, that, in the event of such a termination upon or after a Change of
Control, such payment shall be paid to Executive in a single sum no later than
10 days following delivery of the release referenced above and the release’s
having become irrevocable; and provided, further, that no payments shall be made
less than six months after termination to the extent required to comply with
Section 409A of the Code (in which case any payments deferred under this
provision shall be paid upon the six-month anniversary of termination);

8



--------------------------------------------------------------------------------



 



  (E)   any payment due under Section 5 hereof;     (F)   vesting of any
restricted stock, stock options or other equity awards in the Company Executive
had been granted which Executive then continues to hold, to the extent then
unvested;     (G)   for a period of one year after termination, such health
benefits under the Company’s health plans and programs applicable to senior
executives of the Company generally (if and as in effect from time to time) as
Executive would have received under this Agreement (and at such costs to
Executive as would have applied in the absence of such termination); provided,
however, that the Company shall in no event be required to provide any benefits
otherwise required by this clause (G) after such time as Executive becomes
entitled to receive benefits of the same type from another employer or recipient
of Executive’s services (such entitlement being determined without regard to any
individual waivers or other similar arrangements); and     (H)   in the event of
such a termination upon or after a Change of Control, a prorated Annual Bonus at
the “target” level for the Contract Year or partial Contract Year in which
Executive’s employment hereunder terminates;

      provided that the amounts referred to in clauses (A), (B), (E) and
(H) shall be paid to Executive in a single sum no later than 10 days following
delivery of the release referenced above, except to the extent that a six-month
delay is necessary to avoid tax under Section 409A of the Code; and     (ii)  
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.

          4.4 Natural Termination. In the event that Executive’s employment by
the Company pursuant to this Agreement terminates at the scheduled expiration of
the Term because of a non-renewal of the Term as a result of a decision by the
Company not to renew as contemplated by and in accordance with the last sentence
of Section 1 (and not theretofore under Section 4.1, 4.2 or 4.3),

9



--------------------------------------------------------------------------------



 



  (i)   Executive shall (subject, in the case of the following clauses (C),
(D) and (F), to Executive’s delivery of a general release reasonably acceptable
to the Company which shall have become irrevocable) be entitled to:

  (A)   any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;     (B)   reimbursement under this Agreement for
expenses incurred but unpaid prior to the termination of employment;     (C)   a
cash payment equal to 200% of Executive’s Annual Salary in the case of
expiration of the initial Term, or 100% of Executive’s Annual Salary in the case
of expiration of a renewal of the Term, payable in equal installments over a
12–month period in accordance with the Company’s usual and customary payroll
practices, commencing on the first payday following termination of this
Agreement; provided, however, that no payments shall be made less than six
months after termination to the extent required to comply with Section 409A of
the Code (in which case any payments deferred under this provision shall be paid
upon the six-month anniversary of termination);     (D)   any payment due under
Section 5 hereof;     (E)   for a period of one year after termination, such
health benefits under the Company’s health plans and programs applicable to
senior executives of the Company generally (if and as in effect from time to
time) as Executive would have received under this Agreement (and at such costs
to Executive as would have applied in the absence of such termination upon
expiration); provided, however, that the Company shall in no event be required
to provide any benefits otherwise required by this clause (E) after such time as
Executive becomes entitled to receive benefits of the same type from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements);     (F)
  a prorated Annual Bonus at the “target” level for the Contract Year or partial
Contract Year in which Executive’s employment hereunder terminates; and     (G)
  only in the case of expiration of the initial Term, elimination of any
exclusively time-based vesting

10



--------------------------------------------------------------------------------



 



conditions on any restricted stock, stock option or other equity awards in the
Company Executive had been granted which Executive then continues to hold, to
the extent then unvested (it being expressly understood and agreed that any
performance-based vesting conditions (whether or not in tandem with such
time-based vesting conditions) will continue in effect in accordance with their
terms, except as may otherwise be provided to the contrary in the applicable
award agreements);

      provided that the amounts referred to in clauses (A), (B), (D) and
(F) shall be paid to Executive in a single sum no later than 10 days following
delivery of the release referenced above, except to the extent that a six-month
delay is necessary to avoid tax under Section 409A of the Code; and     (ii)  
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.

     5. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 5) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
and taking

11



--------------------------------------------------------------------------------



 



into account any withholding obligation on the part of the Company, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.
          (b) Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, shall be made by the Company’s
regular independent accounting firm (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by the
Company to Executive, net of any of the Company’s federal or state withholding
obligations with respect to such Payment, within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (each, an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts its remedies pursuant to Section 5(c) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

12



--------------------------------------------------------------------------------



 



          (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification shall be given as soon as practicable but no later than 10 business
days after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the 30-day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim, and     (iv)   permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest (to the extent applicable to
the Excise Tax and the Gross-Up Payment) and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a

13



--------------------------------------------------------------------------------



 



refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
          (d) If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 5(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 5(c)) promptly pay (in no more than
five business days) to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by Executive of an amount advanced by the Company pursuant to
Section 5(c), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

14



--------------------------------------------------------------------------------



 



     6. Non-Competition, Non-Solicitation, and Confidentiality; Certain Other
Covenants.
          6.1 Disclosure of Confidential Information. Executive acknowledges
that the Company will provide Executive with confidential and proprietary
information regarding the business in which the Company or any of its current or
future subsidiaries or affiliates (collectively, other than the Company, the
“Company Affiliates”) are involved, and the Company and the Company Affiliates
will provide Executive with trade secrets, as defined in Section 688.002(4) of
the Florida Statutes, of the Company and the Company Affiliates (hereinafter all
such confidential information and trade secrets referred to as the “Confidential
Information”). For purposes of this Agreement, “Confidential Information”
includes, but is not limited to:
          (a) Information related to the business of the Company and the Company
Affiliates, including but not limited to marketing strategies and plans, sales
procedures, operating policies and procedures, pricing and pricing strategies,
business and strategic plans, financial statements and projections, accounting
and tax positions and procedures, and other business and financial information
of the Company and the Company Affiliates;
          (b) Information regarding the customers of the Company and the Company
Affiliates which Executive acquired as a result of his employment with the
Company, including but not limited to, customer contracts, customer lists, work
performed for customers, customer contacts, customer requirements and needs,
data used by the Company and the Company Affiliates to formulate customer
proposals, customer financial information and other information regarding the
customer’s business;
          (c) Information regarding the vendors of the Company and the Company
Affiliates which Executive acquired as a result of his employment with the
Company, including

15



--------------------------------------------------------------------------------



 



but not limited to, product and service information and other information
regarding the business activities of such vendors;
          (d) Training materials developed by and utilized by the Company and
the Company Affiliates;
          (e) Any other information which Executive acquired as a result of his
employment with the Company and which Executive has a reasonable basis to
believe the Company or the Company Affiliates, as the case may be, would not
want disclosed to a business competitor or to the general public; and
          (f) Information which:

  (i)   is proprietary to, about or created by the Company or the Company
Affiliates;     (ii)   gives the Company or any of the Company Affiliates some
competitive advantage, the opportunity of obtaining such advantage or the
disclosure of which could be detrimental to the interests of the Company or the
Company Affiliates;     (iii)   is not typically disclosed to non-executives by
the Company or otherwise is treated as confidential by the Company or the
Company Affiliates; or     (iv)   is designated as Confidential Information by
the Company or from all the relevant circumstances should reasonably be assumed
by Executive to be confidential to the Company or any Company Affiliates;

provided, however, that Confidential Information shall not include information
which (x) at the time of receipt or thereafter becomes publicly known through no
wrongful act of Executive, (y) is obtainable in the public domain, or (z) if
Executive gives prior notice to the Company of any disclosure of information
described in the following provisions of this clause (z), can be and is
demonstrated by Executive as not having been developed by use of or reference to
other

16



--------------------------------------------------------------------------------



 



Confidential Information and as not having been acquired or developed by
Executive in connection with Executive’s employment or affiliation with the
Company.
          6.2 Covenant Not to Compete. While employed by the Company and, in the
event of a termination of Executive’s employment (other than in the event of a
Change of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for compensation or otherwise, engage in or have any
interest in any sole proprietorship, partnership, corporation, company,
association, business or any other person or entity (whether as an employee,
officer, corporation, business or any creditor, consultant or otherwise) that,
directly or indirectly, competes with the Company’s “Business” (as defined
below) in any and all states in which the Company or any Company Affiliate
conducts such business while Executive is employed by the Company or any Company
Affiliate; provided, however, Executive may continue to hold securities of the
Company or any Company Affiliate or continue to hold or acquire, solely as an
investment, shares of capital stock or other equity securities of any company if
(x) he currently holds an interest in such stock or other securities, and before
the date hereof has disclosed to the Board in detail (I) the applicable company
(or companies) and (II) the specific stock or other equity securities of the
entity he owns, or (y) the stock or other securities are traded on any national
securities exchange or are regularly quoted in the over-the-counter market, so
long as Executive does not control, acquire a controlling interest in, or become
a member of a group which exercises direct or indirect control of more than 5%
of any class of

17



--------------------------------------------------------------------------------



 



capital stock of such corporation. For purposes of this Agreement, the Company’s
“Business” is defined so as to consist of the development, acquisition,
ownership, management, and sale of a diversified portfolio of high-quality,
freestanding net-lease properties leased to retail, restaurant,
convenience-store and similar businesses, and such other businesses conducted by
the Company after the date hereof, and from time to time during the Term, that
shall become material and substantial with respect to the Company’s then-overall
business.
          6.3 Non-Solicitation of Clients. While employed by the Company and, in
the event of a termination of Executive’s employment (other than in the event of
a Change of Control and subsequent termination by the Company without Cause or
by Executive for Good Reason or a termination due to non-renewal of the Term by
the Company at the first time on or after the Change of Control that the Term is
up for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation, partnership, company, association, business or other
entity, solicit, attempt to contract with, or enter into a contractual or
business relationship of any kind pertaining to any aspect of the Company’s
Business, or any other business conducted by the Company or any Company
Affiliate at the time of termination of employment or at any time in the prior
12-month period, with any person or entity with which the Company or any Company
Affiliate has any contractual or business relationship, or engaged in
negotiations toward such a contract, in the previous 12 months, if such
solicitation, attempt to contract with, or entering into a contractual or
business relationship would have a material

18



--------------------------------------------------------------------------------



 



adverse effect on the Company’s operations, financial condition, prospects or
relationship with such person or entity.
          6.4 Non-Solicitation of Employees. While employed by the Company and,
in the event of a termination of Executive’s employment (other than in the event
of a Change of Control and subsequent termination by the Company without Cause
or by Executive for Good Reason or a termination due to non-renewal of the Term
by the Company at the first time on or after the Change of Control that the Term
is up for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation, partnership, company, association or other entity,
either (i) hire, attempt to employ, contact with respect to hiring, solicit with
respect to hiring or enter into any contractual arrangement with any employee or
former employee of the Company or any Company Affiliate, or (ii) induce or
otherwise advise or encourage any employee of the Company or any Company
Affiliate to leave his or her employment; unless, in each such case, such
employee or former employee has not been employed by the Company or a Company
Affiliate for a period in excess of six months at the time of such solicitation,
attempt to employ, contact, employment or inducement.
          6.5 Confidentiality. While employed by the Company and after
Executive’s employment terminates, in consideration of the obligations of the
Company hereunder, including without limitation its disclosure of Confidential
Information to Executive, Executive shall keep secret and retain in strictest
confidence, shall not disclose to any third-party, and shall not use for his
benefit or the benefit of others, except in connection with the business affairs
of the

19



--------------------------------------------------------------------------------



 



Company, any Company Affiliate, or any of their officers or directors
(collectively, the “Benefited Persons”), all confidential and proprietary
information and trade secrets relating to the business of the Company or any of
the other Benefited Persons (but not if expressly excluded from being
Confidential Information under the proviso of Section 6.1(f)), including,
without limitation, the Confidential Information, unless such disclosure is
required by a valid subpoena or other legal mandate or otherwise by rule of law
or other valid order of a court or government body or agency. In the event
disclosure so is required, Executive shall provide the Company with written
notice of same at least five business days prior to the date on which Executive
is required to make the disclosure. Notwithstanding the foregoing, the express
terms of this Section 6.5 shall not apply in the event of a Change of Control
and subsequent termination by the Company without Cause or by Executive for Good
Reason or a termination due to non-renewal of the Term by the Company at the
first time on or after the Change of Control that the Term is up for renewal.
          6.6 Tangible Items. All files, records, documents, manuals, books,
forms, reports, memoranda, studies, data, calculations, recordings, or
correspondence, whether visually perceptible, machine-readable or otherwise, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of the Company,
whether of a public nature or not, and whether prepared by Executive or not, are
and shall remain the exclusive property of the Company , and shall not be
removed from its premises, except as required in the course of Executive’s
employment by the Company, without the prior written consent of the Company.
Such items, including any copies or other reproductions thereof, shall be
promptly returned by Executive to the Company at any time upon the written
request of the Company. Notwithstanding the foregoing, the express terms of this
Section 6.6

20



--------------------------------------------------------------------------------



 



shall not apply in the event of a Change of Control and subsequent termination
by the Company without Cause or by Executive for Good Reason or a termination
due to non-renewal of the Term by the Company at the first time on or after the
Change of Control that the Term is up for renewal.
          6.7 Remedies.
          (a) The Company and Executive acknowledge and agree that a breach by
Executive of any of the covenants contained in this Section 6 will cause
immediate and irreparable harm and damage to the Company and any other Benefited
Person, and that monetary damages will be inadequate to compensate the Company,
and any other Benefited Person, as the case may be, for such breach.
Accordingly, Executive acknowledges that the Company and any other Benefited
Person affected shall, in addition to any other remedies available to it at law
or in equity, be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of said covenants by
Executive or any of his affiliates, associates, partners or agents, either
directly or indirectly, without the necessity of proving the inadequacy of legal
remedies or irreparable harm.
          (b) Except with regard to Section 6.7(a), all disputes between the
parties or any claims concerning the performance, breach, construction or
interpretation of this Agreement, or in any manner arising out of this
Agreement, shall be submitted to binding arbitration in accordance with the
Commercial Arbitration Rules, as amended from time to time, of the American
Arbitration Association (the “AAA”), which arbitration shall be carried out in
the manner set forth below:

  (i)   Within 15 days after written notice by one party to the other party of
its demand for arbitration, which demand shall set forth the name and address of
its designated arbitrator, the other party shall appoint its designated
arbitrator and so notify the demanding party.

21



--------------------------------------------------------------------------------



 



      Within 15 days thereafter, the two arbitrators so appointed shall appoint
the third arbitrator. If the two appointed arbitrators cannot agree on the third
arbitrator, then the AAA shall appoint an independent arbitrator as the third
arbitrator. The dispute shall be heard by the arbitrators within 90 days after
appointment of the third arbitrator. The decision of any two or all three of the
arbitrators shall be binding upon the parties without any right of appeal. The
decision of the arbitrators shall be final and binding upon the Company, its
successors and assigns, and upon Executive, his heirs, personal representatives,
and legal representatives.     (ii)   The arbitration proceedings shall take
place in Orlando, Florida, and the judgment and determination of such
proceedings shall be binding on all parties. Judgment upon any award rendered by
the arbitrators may be entered into any court having competent jurisdiction
without any right of appeal.     (iii)   Each party shall pay its or his own
expenses of arbitration, and the expenses of the arbitrators and the arbitration
proceeding shall be shared equally. However, if in the opinion of a majority of
the arbitrators, any claim or defense was unreasonable, the arbitrators may
assess, as part of their award, all or any part of the arbitration expenses of
the other party (including reasonable attorneys’ fees) and of the arbitrators
and the arbitration proceeding.

          6.8 Change of Control. For the purposes of this Agreement, “Change of
Control” shall be a change of control under the applicable definition contained
in Section 2 of the Company’s 2007 Performance Incentive Plan, or successor
thereto of comparable import; provided, however, that in no event shall a Change
of Control for purposes of this Agreement be deemed to have arisen merely by
virtue of a “person” or “group” (which terms shall have the meaning they have
when used in Section 13(d) of the Securities Exchange Act of 1934, as amended)
having become a direct or indirect owner of Company securities (such that a
Change of Control would, without regard to this proviso, otherwise have been
deemed to have occurred), if Executive is or is a member of such person or
group.
     7. Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or

22



--------------------------------------------------------------------------------



 



agency legally empowered to enforce this Agreement, any term, restriction,
covenant, or promise hereof is found to be unreasonable or otherwise
unenforceable, then such decision shall not effect the validity of the other
provisions of this Agreement, and such invalid term, restriction, covenant, or
promise shall also be deemed modified to the extent necessary to make it
enforceable.
     8. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:

  (a)   If to the Company, to:

National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attn: Chairman of the Compensation Committee
         of the Board of Directors

with a copy to:

National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attn: President

and

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037
Attn: Jeffrey B. Grill, Esq.
    (b)   If to Executive, to:

Christopher P. Tessitore
at the address set forth on the signature page hereof

23



--------------------------------------------------------------------------------



 



Either party may change its address for notices in accordance with this
Section 8 by providing written notice of such change to the other party.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
     10. Benefits; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns. Executive shall not assign this Agreement. However, the Company is
expressly authorized to assign this Agreement to a Company Affiliate upon
written notice to Executive, provided that (i) the assignee assumes all of the
obligations of the Company under this Agreement, (ii) Executive’s role when
viewed from the perspective of Company Affiliates in the aggregate is comparable
to such role immediately before the assignment, and (iii) the Company, for so
long as an affiliate of the assignee, remains secondarily liable for the
financial obligations hereunder.
     11. Attorney’s Fees. The Company agrees to reimburse Executive for his
reasonable legal fees incurred in reviewing this Agreement. In the event of any
legal proceeding relating to this Agreement or any term or provision thereof,
the losing party shall be responsible to pay or reimburse the prevailing party
for all reasonable attorneys’ fees incurred by the prevailing party in
connection with such proceeding, except that, in the event of an arbitration,
the provisions of Section 6.7(b)(iii) shall apply.
     12. Entire Agreement Amendment. This Agreement, including its incorporated
Attachment “A,” constitutes the entire agreement between the parties, and all
prior understandings, agreements or undertakings between the parties concerning
Executive’s

24



--------------------------------------------------------------------------------



 



employment or the other subject matters of this Agreement (including without
limitation the Existing Employment Agreement) are superseded in their entirety
by this Agreement.
     13. Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
     14. No Duty to Mitigate. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event Executive does mitigate (except as otherwise
provided in clause (i)(G) of the second sentence of Section 4.3(b) or clause
(i)(E) of Section 4.4).
     15. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but which together shall be one and the same
instrument.
     16. Tax Advice. Executive confirms and represents to the Company that he
has had the opportunity to obtain the advice of legal counsel, financial and tax
advisers, and such other professionals as he deems necessary for entering into
this Agreement, and he has not relied upon the advice of the Company or the
Company’s officers, directors, or employees.
     17. Interpretation. As both parties having had the opportunity to consult
with legal counsel, no provision of this Agreement shall be construed against or
interpreted to the

25



--------------------------------------------------------------------------------



 



disadvantage of any party by reason of such party having, or being deemed to
have, drafted, devised, or imposed such provision.
[Signature Page Follows]

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have signed their names as of
the day and year first above written.

            NATIONAL RETAIL PROPERTIES, INC.
      By: /s/ Robert C. Legler       Name:   Robert C. Legler      Title:
Chairman of the Compensation Committee   

                  /s/ Christopher P. Tessitore       Christopher P. Tessitore   
     

27



--------------------------------------------------------------------------------



 



         

ATTACHMENT “A”
Additional Fringe Benefits

•   $500/month car allowance

•   Long-term disability coverage providing benefits equal to two-thirds of
Annual Salary

•   Life insurance benefits with a face amount equal to Annual Salary (provided
that, if at any time the Company cannot obtain such insurance at rates which are
reasonable for the provision by the Company of such a benefit, the Company may
then self-insure such benefits)

28